Case 6:20-cv-00560-JDK-KNM Document 31 Filed 09/01/21 Page 1 of 3 PageID #: 219




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                           §
STEVEN KURT BAUGHMAN,                      §
#528637,                                   §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §    Case No. 6:20-cv-560-JDK-KNM
                                           §
JIMMY BOWMAN, et al.,                      §
                                           §
     Defendants.                           §
                                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Steven Kurt Baughman, a Texas Department of Criminal Justice

 inmate proceeding pro se, brings this civil rights lawsuit under 42 U.S.C. § 1983. The

 case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636.

       Before the Court are Plaintiff’s motion for certification as a class action and

 motion to appoint class counsel.     Docket Nos. 14, 15.   On July 22, 2021, Judge

 Mitchell issued a Report and Recommendation recommending that the Court deny

 the motions. Docket No. 24. Following an extension of time, Plaintiff timely objected.

 Docket No. 30.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United


                                           1
Case 6:20-cv-00560-JDK-KNM Document 31 Filed 09/01/21 Page 2 of 3 PageID #: 220




 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

         In his objections, Plaintiff cites a variety of cases that are not binding authority

 in this circuit. He also argues that his case could become moot if class certification is

 not granted because the possibility exists that he will be transferred to a different

 prison unit. Such argument is pure speculation. Contrary to Plaintiff’s contention,

 this Court is not required to certify a class simply because a class exists in a separate

 case.

         Further, Plaintiff has not shown that he can fairly and adequately represent

 the interests of the class—especially in light of his pro se status. See Oxendine v.

 Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (competence of non-attorney “clearly

 too limited to allow him to risk the rights of others”); Anderson v. Moore, 372 F.2d

 747, 751 n.5 (5th Cir. 1967); accord, Ziegler v. State of Mich., 90 F. App’x 808 (6th Cir.

 2004) (non-attorney proceeding pro se cannot adequately represent class); Fowler v.

 Lee, 18 F. App’x 164 (4th Cir. 2001) (class will not be certified when pro se litigant

 will act as representative of class); Fymbo v. State Farm Fire & Cas. Co., 213 F.3d

 1320, 1321 (10th Cir. 2000) (affirming district court’s decision that pro se litigant

 cannot adequately represent putative class).

         While Plaintiff does request the appointment of class counsel, the Court notes

 that there is no automatic right to counsel in a § 1983 proceeding. “A district court

 is not required to appoint counsel in the absence of ‘exceptional circumstances’ which




                                              2
Case 6:20-cv-00560-JDK-KNM Document 31 Filed 09/01/21 Page 3 of 3 PageID #: 221




 are dependent on the type and complexity of the case and the abilities of the

 individual pursuing that case.” Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); see

 also Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982). Simply because

 Plaintiff is seeking class certification does not entitle him to appointed counsel. The

 Court has reviewed Plaintiff’s amended complaint and has determined that this case

 is not unduly complicated requiring the appointment of counsel at this time. See

 Robbins v. Maggio, 750 F.2d 405 (5th Cir. 1985).

       For the reasons stated in Judge Mitchell’s Report, the Court finds that class

 certification in this case is unnecessary. See United Farmworkers of Fla. Housing

 Proj., Inc. v. City of Delray Beach, 493 F.2d 799, 812 (5th Cir. 1974) (explaining that

 a district court may properly deny class certification where a class is not needed to

 achieve the same result).

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

 Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

 the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 24) as

 the opinion of the District Court. Plaintiff’s motion for class certification (Docket

 No. 14) and motion for appointment of class counsel (Docket No. 15) are hereby

 DENIED.

         So ORDERED and SIGNED this 1st             day of September, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE


                                           3
